Case 2:19-cv-13413-PDB-APP ECF No. 29 filed 05/06/20 PagelD.423 Pageiof3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

BIGG BURGER, INC., a Michigan

Corporation,
Plaintiff,

Vv.

BIG BURGZS, LLC, a Michigan
Limited Liability Company, and
BILLY OWENS,

Defendants.

HOWARD & HOWARD
ATTORNEYS, PLLC

Michael F. Wais (P45482)
Jonathon F. Karmo (P76768)
Attorneys for Plaintiff

450 W. Fourth Street

Royal Oak, MI 48067-2557
(248) 645-1483
mwais@howardandhoward.com
jkarmo@howardandhoward.com

Case No.: 2:19-cv-13413
Hon. Paul D. Borman
Magistrate Judge Anthony P. Patti

L.C. BEGIN

& ASSOCIATES, PLLC
Laurence C. Begin (P55058)
Attorney for Defendants
510 Highland Avenue

PMB 403

Milford, MI 48381

(248) 889-5875

(248) 887-7664 (fax)
larrybegin@beginlaw.com

 

NOTICE OF APPEARANCE

NOW COMES LAURENCE C. BEGIN, of L.C. BEGIN & ASSOCIATES,
PLLC, who enters his appearance as Counsel for Defendants BIG BURGZS, LLC

and BILLY OWENS, with regard to the above-captioned action. Although Mr.

Begin has already filed an appearance in this action, Mr. Begin notes a change in the
Case 2:19-cv-13413-PDB-APP ECF No. 29 filed 05/06/20 PagelD.424 Page 2of3

associated firm for this case, given the COVID-19 pandemic, and therefore again

files a NOTICE OF APPEARANCE for the sake of clarity.

Dated: May 6, 2020

Respectfully submitted,

By: s/Laurence C. Begin
Laurence C. Begin (P55058)

LC Begin & Associates, PLLC
Counsel for Defendants

510 Highland Avenue PMB 403
Milford, Michigan 48381

Email: larrybegin@beginlaw.com
Case 2:19-cv-13413-PDB-APP ECF No. 29 filed 05/06/20 PagelD.425 Page 3of3

CERTIFICATE OF SERVICE

I hereby certify that on May 6, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send

notification of such filing to the attorneys of record.

Respectfully submitted,
By: s/Laurence C. Begin

Laurence C. Begin (P55058)

LC Begin & Associates, PLLC
Counsel for Defendants

510 Highland Avenue PMB 403
Milford, Michigan 48381

Email: larrybegin@beginlaw.com
